Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-83
                      Lower Tribunal No. F83-29301
                          ________________


                                Alan Price,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lourdes Simon, Judge.

     Law Office of Alex John Saiz PLLC, and Alex John Saiz, for appellant.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and HENDON and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Atwater v. State, 300 So. 3d 589, 590-91 (Fla. 2020)

(observing that the United States Supreme Court in McCoy v. Louisiana, ___

U.S. ___, 138 S. Ct. 1500, 200 L.Ed.2d 821 (2018) “did not hold that counsel

is required to obtain the express consent of a defendant prior to conceding

guilt. Instead, the [McCoy] Court held that if a defendant ‘expressly asserts

that the objective of ‘his defence’ [quoting U.S. Const. amend. VI] is to

maintain innocence of the charged criminal acts, his lawyer must abide by

that objective and may not override it by conceding guilt.’ Because McCoy

‘vociferously insisted that he did not engage in the charged acts and

adamantly objected to any admission of guilt,’ the Supreme Court found that

counsel's concession of guilt violated McCoy's ‘[a]utonomy to decide that the

objective of the defense is to assert innocence.’” (quoting McCoy, 138 S. Ct.

at 1505, 1508, 1509)).




                                     2